Pwr «<f.
It does not necessarily follow from the words of the will, that the 200Z. to be paid to the widow was to be raised out of the sale of the real estate. It is possible such was the testator’s intention, but he has not expressed it. It may be, volmit sed non dixit; the words are, that the money shall be paid one year after the sale of his real estate. It does not appear to us, that there is such an absolute inconsistency and repugnancy in this devise to her claim of dower, as can bar her right at common law.
Judgment for the demandant.